t c memo united_states tax_court robert a and nanci m spurgin petitioners v commissioner of internal revenue respondent docket no 11196-0o0 filed date robert a and nanci m spurgin pro sese michael a skeen for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - opinion of the special_trial_judge armen special_trial_judge on date respondent issued a notice of final_determination denying petitioners’ claim to abate interest for the taxable_year petitioners timely filed a petition under sec_6404 and rules the issue for decision is whether respondent abused his discretion by denying petitioners’ claim_for_abatement of interest for the taxable_year we hold that respondent did not abuse his discretion findings_of_fact many of the facts have been stipulated and they are so found petitioners resided in irvine california at the time that their petition was filed with this court a petitioners’ tax_return and unpaid tax_liability prior to robert spurgin petitioner invested ina partnership known as iwf north america iwf including petitioner there were a total of five partners in iwf in a dispute arose among the partners regarding the allocation of a dollar_figure million distribution to be made by iwf petitioner sued the other partners in order to resolve the sec_6404 1i was originally enacted as sec_6404 by the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1457 sec_6404 was redesignated as sec_6404 by the internal_revenue_service restructuring reform act of publaw_105_206 sec_3309 112_stat_743 however title xxvii of the tax_court rules_of_practice and procedure dealing with actions for review of failure to abate interest continues to reflect the original statutory designation dispute pursuant to a court order petitioners received a distribution in from iwf in the amount of dollar_figure in order to gauge their federal_income_tax liability for petitioners consulted with a certified_public_accountant brian ringler who provided petitioners with his estimate of their liability thereafter in date petitioners made an estimated_tax payment in the amount of dollar_figure in date petitioners made a second estimated_tax payment in the amount of dollar_figure in date petitioners received schedule_k-1 partner’s share of income credits deductions etc from iwf the schedule_k-1 revealed that petitioner’s distributive_share of partnership income was as follows ordinary_income dollar_figure other portfolio_income -85 schedule e activity income big_number interest investment_income big_number petitioners retained brad gillespie a certified_public_accountant to prepare their federal_income_tax return for relying on the aforementioned schedule_k-1 and other information mr gillespie determined petitioners’ tax_liability as follows total_tax dollar_figure less estimated_tax payments date dollar_figure date big_number --big_number less deferral of additional taxes’ -1 balance big_number plus estimated_tax penalty amount owed big_number 'for taxpayers could elect to defer two-thirds of their additional taxes that were due solely to the rate increases reflected in the tax_rate schedules omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec d stat petitioners so elected by attaching form_8841 deferral of additional taxes to their timely filed return petitioners remitted dollar_figure with their return but they made no further payment against their tax_liability until date see infra ek by notice dated date respondent notified petitioners that they did not qualify for deferral of additional taxes because they had failed to make sufficient payment toward their reported liability respondent also notified petitioners that the amount owed was dollar_figure determined as follows tax as reported dollar_figure less estimated_tax payments --dollar_figure payment with return --dollar_figure unpaid tax dollar_figure plus estimated_tax penalty dollar_figure late payment penalty dollar_figure interest dollar_figure amount owed dollar_figure finally respondent requested that petitioners pay the amount in order to qualify for deferral of additional taxes a taxpayer was required to pay at least percent of a specified liability see notice_93_51 1993_2_cb_337 - - owed by date in order to avoid more interest and penalties b petitioners’ attempts to obtain a loan in petitioners tried three times to obtain a loan in order to satisfy their outstanding tax_liability prior to date petitioners applied for a dollar_figure home equity line of credit from union bank by statement dated date union bank declined to extend credit to petitioners for the following reasons income insufficient for amount of credit requested and excessive obligations in relation to income prior to date petitioners applied for a home equity line of credit increase from first interstate bank by letter dated date first interstate bank declined petitioners’ application_for the following reasons your obligations are excessive and your credit history of making payments when due is not satisfactory prior to date petitioners applied for a home equity loan from the prudential savings bank f s b by notice dated date the prudential savings bank denied petitioners’ request for credit for the following reason insufficient income for amount of credit requested c the collection process by letter dated date petitioner acknowledged receipt of respondent’s notice dated date requesting payment of petitioners’ outstanding tax_liability petitioner stated that he was unable to pay the full amount at this time and that he would like to explore the opportunity of paying the tax in installments or some other mutually agreeable alternative by letter dated date respondent replied to petitioner’s aforementioned letter stating in part as follows because of the amount you still owe on your current installment_agreement we need to review your financial condition please complete the enclosed form 433-f collection information statement and return it within days whether petitioners ever returned form 433-f to respondent is not established by the record nor is there any indication that the parties ever had any further discussion regarding an installment_agreement for the taxable_year by notices dated date date and date respondent continued to advise petitioners that payment of their tax_liability was overdue indeed the third such notice advised petitioners of respondent’s intent to levy if petitioners failed to pay their tax_liability by letter dated date petitioners were advised that their case had been transferred to respondent’s problem - j- resolution office in order to better serve you in clearing up the problem you are having with your taxes linda caballero a problem resolution technician was assigned to petitioners’ case ms caballero requested that petitioners complete form 433-a collection information statement for individuals and form 433-b collection information statement for businesses petitioners completed forms 433-a and 433-b and forwarded the forms to ms caballero after reviewing forms 433-a and 433-b and accepting the information therein at face value ms caballero informed petitioners as follows this letter confirms our telephone conversation on concerning your tax_liability based on the financial information statement you submitted i have determined that you are currently unable to make payments toward your tax_liability therefore your account is being placed in a currently uncollectible status ' this suspension is temporary and interest and or penalties will continue to accrue until the tax is paid in full in addition a federal_tax_lien is being filed to protect the government’s interest in this matter ‘when a taxpayer’s account is placed in uncollectible status the commissioner does not attempt to enforce collection against the taxpayer on date respondent filed a notice_of_federal_tax_lien with the county recorder for orange county in santa ana california the lien was released on date shortly on date shortly after petitioners’ account had been transferred to the problem resolution office respondent served a notice_of_levy on first interstate bank of california the levy was released on date presumably because petitioners’ case had been transferred to the problem resolution office without the collection of any funds after petitioners’ liability was fully satisfied see infra wr’ at this time we are closing your case out of the problems resolution program and apologize for any inconvenience we may have caused you petitioners’ account remained in uncollectible status until date d petitioners’ efforts to compromise their tax_liability by virtue of sec_7122 the commissioner is authorized to compromise a taxpayer’s tax_liability pursuant to that authority the commissioner has published directives regarding offers in compromise ’ see internal_revenue_manual irm sec_57 date et seq form_656 offer_in_compromise is the form that respondent has designed for use by a taxpayer who wishes to submit an offer_in_compromise when an offer_in_compromise is received from a taxpayer a determination is made by an offer technician whether the offer is processable irm sec_57 date an offer that is processable is assigned to a collection officer typically a revenue_officer for investigation and evaluation an offer that is unprocessable is returned to the taxpayer we note that the enactment of sec_7122 relating to the evaluation of offers in compromise because it applies to offers in compromise submitted after date does not apply in this case the same is true of the temporary regulations published thereunder which are applicable to offers in compromise submitted on or after date through date see sec_301_7122-1t j temporary proced admin regs fed reg date irm sec_57 - date an offer is unprocessable if the taxpayer is not identified the liabilities to be compromised are not identified no amount is offered appropriate signatures are not present financial statement is not provided the offer does not reasonably reflect net equity in assets on forms 433-a and 433-b and amounts recoverable from future income sources as reflected on financial statements an obsolete form_656 is used or the taxpayer alters the terms on form_656 irm sec_57 date petitioners’ first offer_in_compromise on date petitioners submitted form_656 offering to compromise their tax_liability for dollar_figure on the ground of doubt as to collectibility petitioners submitted forms 433-a and 433-b in support of their offer by letter dated date respondent advised however the internal_revenue_manual cautions judgment should be exercised when deciding whether to return an offer as unprocessable for this reason alone it may be desirable to receive an offer into inventory which does not technically meet this criterion this would apply if the amount offered is close enough to the sum of net equity from forms 433-a and 433-b and amounts recoverable from future income sources that successful negotiation with the taxpayer could be pursued irm sec_57 f date -- - petitioners that their offer could not be considered because the financial information you provided shows you have sufficient equity and or income to pay the liability in full now or by an installment_agreement by a second letter also dated date respondent invited petitioners to attend a workshop on date regarding the preparation of offers in compromise petitioners were informed the goal of this workshop is to assist you in preparing an offer_in_compromise that can be processed for further investigation by the service attending the workshop does not guarantee acceptance of your offer but it will give you important information and assistance petitioner attended the workshop petitioners’ second third and fourth offers in compromise on date respondent received a second offer_in_compromise from petitioners on date respondent mailed a letter to petitioners informing them that their second offer could not be processed on date respondent received a third offer_in_compromise from petitioners on date respondent mailed a letter to petitioners informing them that their third offer could not be processed on date respondent received a fourth offer_in_compromise from petitioners on date respondent mailed a letter to petitioners informing them that their fourth offer could not be processed petitioners’ fifth offer_in_compromise on date respondent received a fifth offer_in_compromise from petitioners on date respondent mailed a letter to petitioners informing them that their fifth offer could not be processed for a variety of reasons including the following you didn’t correctly identify the liability s that you want to compromise please see form_656 and refer to page how to complete form item you didn’t attach form 433a collection information statement for individuals and or form 433b collection information statement for businesses please fill out a new 433a the financial information is over a year old if your wife still owns a business you will need a 433b also your tax_liability for must also be listed on the form_656 petitioners’ sixth offer_in_compromise on date respondent received a sixth offer_in_compromise from petitioners on date respondent mailed a letter to petitioners informing them that their sixth offer could not be processed for the following reason the amount you offered doesn’t equal or exceed the minimum offer as described on form_656 page how to figure an acceptable offer you must offer an amount which equals or exceeds the sum of a the amount shown on line form 433-a collection information statement for individuals and or line column d form 433-b collection information statement for businesses and b the amount we could collect from your present and future income as shown on page of the collection information statement petitioners’ seventh offer_in_compromise on date respondent received a seventh offer_in_compromise from petitioners respondent determined that petitioners’ seventh offer could be processed and so advised petitioners by letter dated date a investigation of the seventh offer the investigator assigned to review and evaluate petitioners’ offer was revenue_officer dewey marine mr marine on date mr marine requested additional information from petitioners in order to determine whether the amount of their offer dollar_figure was adequate petitioners did not provide the requested additional information within the specified time period b rejection of the seventh offer by letter dated date respondent rejected petitioners’ seventh offer because you haven’t given us enough information to determine if the amount of your offer is adequate c reconsideration of the seventh offer by letter dated date petitioner provided the additional information previously requested and asked mr marine to reconsider petitioners’ seventh offer mr marine agreed to do so on date mr marine rejected petitioners’ seventh offer on the ground that the amount of the offer was inadequate in this regard mr marine determined that petitioners could afford to pay more at least for offer_in_compromise purposes than what they had offered to pay mr marine based this conclusion on his determination of the differential between petitioners’ monthly income and petitioners’ necessary living_expenses in determining petitioners’ necessary living_expenses mr marine considered inter alia costs for housing and utilities educational costs for petitioners’ children and costs for life_insurance mr marine determined costs for housing and utilities by reference to local standards that were developed by respondent’s national_office based on data provided by the census and the bureau of labor statistics and published in the internal_revenue_manual on date irm sec a because petitioners’ actual costs for housing and utilities exceeded the maximum allowance set forth in the local standards for orange county california mr marine utilized the local standards ’ ’ in discussing the purpose behind the local standards internal_revenue_manual sec a - nov continued mr marine also determined that certain life-style choices made by petitioners namely petitioners’ purchase of whole_life_insurance rather than less costly term_insurance and petitioners’ decision to send their children to private rather than public school gave rise to increased expenses that could not be considered in determining petitioners’ necessary living_expenses for offer_in_compromise purposes d the final exchange of correspondence petitioner was advised that the seventh offer had been rejected in a telephone call initiated by mr marine on date petitioner was also advised of the bases on which the offer had been rejected specifically including mr marine’s application of the local standards for housing and utilities prior to this conversation petitioner had not been aware of the local standards continued provides in part as follows the housing and utilities standard will provide the basis for determining whether a taxpayer will be required to pay the service an amount equal to excessive or not-allowable housing_expenses when deciding whether a taxpayer should be required to pay the service an amount equal to excessive or not- allowable housing_expenses consider the increased cost of transportation to work and school which would result from moving to lower-cost housing the tax consequences which would result from selling a home and the cost of moving to a new residence -- - on date petitioner faxed mr marine a letter dated date the letter acknowledged the rejection of my offer is based largely upon the surplus between my living_expenses as you have calculated them and my current monthly income a significant part of that evaluation involves the government--imposed housing expense limit of dollar_figure per month which as you indicated is in reality quite low ‘actually dollar_figure the letter also proposed that petitioners’ outstanding liability be capped at the original amount of the remaining tax balance dollar_figure payable in equal monthly payments of dollar_figure by letter dated date mr marine advised petitioner that his proposal to cap petitioners’ outstanding liability could not be honored because of the statutory requirement that interest and penalty be collected on delinguent liabilities the letter concluded as follows as we discussed in our recent telephone conversation your ability to make payments based on offer_in_compromise criteria is the major stumbling block in the consideration of your offer your life-style choices although commendable on the expenditure of your available funds will always be a deterrent the offer program is meant for those who truly do not have the assets or ability to pay clearly this is not the case with you should you have any further questions please feel free to contact me perhaps an installment_agreement can be made with the office closest to you actually dollar_figure see supra p - - br payment of petitioners’ tax_liability by letter dated date petitioners informed respondent that they had obtained a loan to satisfy their outstanding tax_liability for shortly thereafter on date petitioners paid their liability in full f notice_of_determination and commencement of litigation by notice_of_determination dated date respondent disallowed in full petitioners’ request for abatement of interest’ on the ground that we found no ministerial errors or delays on the part of the internal_revenue_service that warrant abatement of interest in your case on date petitioners commenced an action in this court by filing a petition pursuant to sec_6404 1i and rules for review of respondent’s failure to abate interest with respect to the taxable years ' opinion in general interest on an underpayment of income_tax begins the evidentiary record does not include a copy of petitioners’ request for abatement in pertinent part sec_6404 provides that the tax_court shall have jurisdiction over any_action brought by a taxpayer who meets the requirements referred to in sec_7430 c a to determine whether the secretary’s failure to abate interest under this section was an abuse_of_discretion and may order an abatement if such action is brought within days after the date of the mailing of the secretary’s final_determination not to abate such interest petitioners meet the net_worth requirements of sec_7430 a and their action was timely commenced see sec_7502 to accrue on the due_date of the return for such tax and continues to accrue compounding daily until payment is made see sec_6601 sec_6622 this court may order an abatement of interest only if there is an abuse_of_discretion by the commissioner in failing to abate interest see sec_6404 formerly sec_6404 in order to demonstrate an abuse_of_discretion a taxpayer must prove that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law see rule a 113_tc_145 woodral v commissioner t cc the commissioner has the authority to abate in whole or in part an assessment of interest on a payment of income_tax to the extent that an error or delay in such payment is attributable to an officer_or_employee of the internal_revenue_service irs acting in his or her official capacity being erroneous or dilatory in performing a ministerial_act see sec_6404 b an error or delay by the commissioner can be taken into account only if it occurs after the commissioner sec_6404 was amended in by tbor sec_301 110_stat_1457 to permit the commissioner to abate interest with respect to an unreasonable error or delay resulting from managerial or ministerial acts the amendment applies to interest accruing with respect to deficiencies or payments for taxable years beginning after date accordingly the amendment is inapplicable in the present case see 112_tc_19 n - - has contacted the taxpayer in writing with respect to the payment and if no significant aspect of the error or delay is attributable to the taxpayer see sec_6404 112_tc_230 nerad v commissioner tcmemo_1999_376 congress did not intend for sec_6404 to be used routinely accordingly we order abatement only where failure to abate interest would be widely perceived as grossly unfair in order for petitioners to prevail there must be an error or delay in payment that is attributable to respondent’s being erroneous or dilatory in performing a ministerial_act ’ a ministerial_act does not involve the exercise of judgment or discretion sec_301_6404-2t b temporary proced admin regs fed reg date rather a ministerial_act means a procedural or mechanical act that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place see id examples of ministerial acts are provided in the regulations see sec_301_6404-2t b temporary proced admin regs fed reg date in contrast a decision concerning the proper application of federal tax law or further an abatement of interest only applies to the period of time attributable to the failure to perform the ministerial_act h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 other applicable federal or state law is not a ministerial_act see sec_301_6404-2t b temporary proced admin regs supra the mere passage of time does not establish error or delay in performing a ministerial_act scott v commissioner tcmemo_2000_369 hawksley v commissioner tcmemo_2000_ in their petition petitioners request that all interest associated with this tax_year be abated ' however at trial and on brief petitioners narrowed the scope of their request identifying a specific period of time over which interest should be abated namely the period from the date on which the first offer_in_compromise was submitted date to the date on which petitioners first learned of the local standards for housing and utilities date we observe that the date date is after the date on which respondent first contacted petitioners in writing with respect to their unpaid tax_liability for see sec_6404 ‘3 sec_6404 reguires not only that a taxpayer identify an error or delay caused by a ministerial_act on the commissioner’s part but also identify a specific period of time over which interest should be abated as a result of such error or delay see donovan v commissioner tcmemo_2000_220 in the petition petitioners did not focus on this correlation between the error or delay attributable to a ministerial_act on respondent’s part and a specific period of time rather petitioners essentially requested that all interest with respect to the taxable_year be abated such request is in effect a request for an exemption from interest rather than a request for an abatement of interest however the scope of such request is beyond that contemplated by the statute see id - - we turn now to petitioners’ contentions as best we understand them in support of their argument that interest should be abated for the period from date to date petitioners contend that application of the local standards for housing and utilities to a taxpayer’s offer_in_compromise is a ministerial_act that does not require the exercise of discretion and that respondent committed a ministerial error by failing to apply the local standards to petitioners until they submitted their seventh offer we disagree for several reasons first we are not convinced that the premise of petitioners’ contention is correct although application of the local standards for housing and utilities is in the first instance mechanical in nature the revenue_officer is nonetheless authorized to decide whether a taxpayer should be required to pay an amount equal to excessive or unallowable housing_expenses or in contrast whether the taxpayer should be allowed an amount in excess of the local standard in this regard respondent instructs each revenue_officer to consider three specific factors in making this determination second the local standards for housing and utilities that are in issue in this case were not published in the internal_revenue_manual until date petitioners’ first six see supra note --- - offers were all determined by respondent to be unprocessable before that date accordingly it would not have even been possible for respondent’s agents to apply the local standards to those six offers third even if respondent’s agents could have divined the future publication of the local standards respondent’s agents would not have had the opportunity to apply them to petitioners’ first six offers because those offers were determined to be unprocessable in other words those offers were never assigned to a revenue_officer for investigation and evaluation on their merits fourth and most importantly application of the local standards was but one step in the process of investigating and evaluating petitioners’ offer_in_compromise a process that repeatedly called for the exercise of judgment and discretion on the part of the revenue_officer in contrast a ministerial_act does not involve the exercise of judgment or discretion sec_301_6404-2t b temporary proced admin regs supra we reject petitioners' attempt to dissect a unitary process into a series of unrelated and independent steps petitioners also contend that respondent erred by not informing them of the local standards for housing and utilities - until date ' to the extent that petitioners seek to imply that they would have and could have paid their outstanding liability any earlier than date had they known that their efforts to compromise such liability would ultimately prove to be unsuccessful we reject such implication because it is unsupported by the record see hawksley v commissioner supra indeed when asked by the court at trial what petitioners would have done differently had they known about the local standards at an earlier date petitioner stated that he was not aware of any option other than to have sold his home the candidness of this statement is borne out by the fact that petitioners did not make a single payment of tax after filing their return until date and by the fact that petitioners’ account was in uncollectible status for much of the time that is relevant to this case in conclusion the record does not reveal any error or delay in payment of petitioners’ tax_liability that is attributable to respondent’s being erroneous or dilatory in performing a ministerial_act accordingly we hold that respondent did not abuse his discretion in refusing to abate interest 's implicit in petitioners’ contention is the notion that respondent is under a duty to inform a taxpayer of the local standards and that the fulfillment of such duty is a ministerial_act we need not however decide either matter - - in order to give effect to our disposition of the disputed issue decision will be entered for respondent
